DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vacuum system” in claim 17. Regarding the corresponding structure for the vacuum system, see the 35 U.S.C. 112(b) rejection below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14 and 17- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the transport frame" in line 1, lacks antecedent basis.
Claim 11 recites the limitation "the LNG production train of claim 10" renders the claim indefinite. The claim is dependent on a canceled claim. For examination purpose, examiner read the claim to be dependent on claim 1.
Claim 12 recites the limitation "the multiple process equipment floors” lacks antecedent basis. For examination purpose, examiner read the limitation as --the at least three process equipment floors--.
Claim 14 the recitation of “the LNG production train of any of claim 1” should be changed to --the LNG production train of claim 1--.
Claim 17 recites the limitation "the vacuum system" in line 1, lacks antecedent basis.
Claim 17 recites the limitation "the LNG production train of claim 16" renders the claim indefinite. The claim is dependent on a canceled claim. For examination purpose, examiner read the claim to be dependent on claim 14.
Claim 18 recites the limitation "the gravitationally lower end” lacks antecedent basis.
Claim 18 recites the limitation "the process section” lacks antecedent basis. 
Claim 18 recites the limitation "the LNG production train of claim 16" renders the claim indefinite. The claim is dependent on a canceled claim. For examination purpose, examiner read the claim to be dependent on claim 14.
Claim 19  the recitation of “the LNG production train of any of claim 1” should be changed to --the LNG production train of claim 1--.
Claim 20 recites the limitation "the LNG production train of claim 16" renders the claim indefinite. The claim is dependent on a canceled claim. For examination purpose, examiner read the claim to be dependent on claim 14.
Claim 20 recites the limitation "the first refrigerant compression section”, “the first refrigerant condenser section”, “the liquefaction section” and “the second refrigerant compression section” all lacks antecedent basis. 

Claim 17 limitation “the vacuum system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear from the specification, drawings and claim what the “vacuum system” is. Therefore, claim 17 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-ATA 35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byfield (US 2014/0053599).
In regard to claim 22, Byfield teaches a method of producing liquefied natural gas, using an LNG production train (10, 12), comprising at least one integrated process unit (62, 66, 64, 68, 70, 72) having a structural frame (see fig. 5, 6, see annotated figure below) forming multiple process equipment floors [e.g., 22, 38] (See fig. 1-14; 0092-0093, 0101).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11-13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Byfield (US 2014/0053599) in view of Kagawa et al. (US 2020/0300540) and further in view of Kubota Kei (WO2016001952A1). Text references to Kei are made with respect to an English translation made of record on this office action).
In regard to claim 1, Byfield teaches a liquefied natural gas LNG production train (10, 12), comprising at least one integrated process unit (62, 66, 64,68, 70, 72) having a structural frame (see fig. 5, 6, see annotated figure below) forming multiple process equipment floors [e.g., 22, 38] (See fig. 1-14; ¶ 0092-0093, 0101),
Byfield teaches multiple process equipment floors ( 22, 38), but does not explicitly teach at least three process equipment floors. 
However, Kagawa teaches module for a natural gas liquefaction apparatus includes: a frame configured to accommodate a device group forming a part of the natural gas liquefaction apparatus, wherein the apparatus module comprises at least three process equipment floors (See fig. 3A and 3B). In addition, Kei also teaches liquefied gas production facility with at least three process equipment floors (See fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the LNG production train of Byfield of Byfield to have at least three process equipment floors, in view of the teachings of Kagawa/ Kei, in order to increase the capacity of the LNG production train by providing additional floors for occupying liquefaction equipment.
Byfield teaches the at least one integrated process unit extending in vertical direction (see fig. 5), but does not teach a height of the at least one integrated process unit is equal to or larger than a width and a length of the at least one integrated process unit.
However, Kei teaches an air cooled liquefied gas production facility, wherein the air-cooled liquefied gas manufacturing facility has a plurality of air-cooled liquefied gas manufacturing units, and wherein the length of the space in the vertical direction longer than the length of the space in the lateral direction (corresponding to the tube bundle length) (Y) (See the translation page 3 and 4). In this case, the specific length, height and width of the integrated process unit is considered to be merely a matter of obvious engineering choice wherein the specific length, height and width are result effective variables that can be optimized to fit the available production and/or liquefaction site. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the size of the integrated process unit of Byfield to a specified height, length and width (e.g., the extension direction height to be equal to or larger than the width and length), in view of the teachings of Kei, in order to preserve a production space by extending the process unit vertically rather than horizontally. 

In regards to claim 3, see the rejection of claim 1 above.
In regard to claim 4, the modified Byfield teaches the LNG production train of claim 1, the structural frame of at least one of the at least one integrated process units (e.g., pre-treatment module 62; fig. 5) being arranged on supports (See the annotated figure below), the supports lifting a lower process floor (22) a predetermined distance above ground (See the figure below). Note also that the supports are not positively sited. 

    PNG
    media_image1.png
    559
    798
    media_image1.png
    Greyscale

In regard to claim 5, the modified Byfield teaches the LNG production train of claim 4, wherein Byfield teaches supports lifting a lower process floor (22) a predetermined distance above ground, but does not teach the predetermined distance being in the order of 1 to 5 meters. However, the specific distance of the floor above the ground is considered to be merely a matter of an obvious engineering choice wherein the distance is a result effective variables that can be optimized to create the desire gap between the floor and the ground as desired. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the distance of the supports to be 1 to 5 meters above the ground, as an obvious engineering choice, in order to reduces gas accumulation in the below deck area and avoid explosion and overpressure by reducing confinement. 
In regard to claim 6, the modified Byfield teaches the LNG production train of claim 1, the at least one integrated process unit (62, 66, 64,68, 70, 72) being connected to one or more pieces of process equipment (See at least process equipment 46, 54, 56; heat exchangers 30, 36) arranged on the ground (the floor 22 or top floor 38) adjacent to the respective integrated process unit (See ¶ 0094-0099; fig. 1-14).
In regard to claim 7, the modified Byfield teaches the LNG production train of claim 1, the at least one integrated process unit (62, 66, 64,68, 70, 72) comprising interconnected compact building blocks (See fig. 2-4; Byfield teaches interconnected compact building modules of pretreatment module, compression module, condenser module, liquefaction module), each compact building block comprising one or more pieces of selected process equipment [see at least process equipment 46, 54, 56; heat exchangers 30, 36] (See fig. 2-4; ¶ 0101-0106, 0108).
In regard to claim 8, the modified Byfield teaches the LNG production train of claim 7, the structural frame being provided with sets of building block rails (modules 62, 66, 64,68, 70, 72), each set of building block rails being adapted for holding a corresponding compact building block (any one of the modules) (See ¶ 0090); and the compact building blocks (modules) being provided with a runner device (floating barges or truck) for moving the respective compact building block over a corresponding set of building block rails (See ¶ 0090).
In regard to claim 11, the modified Byfield teaches the LNG production train of claim 10, the transport frame being sized to fit in a freight container (See ¶ 0090). Byfield teaches the building blocks (each modules 62, 66, 64,68, 70, 72) are transported from the construction or assembly location to the production location by towing or on floating barges or by land using rail or truck, which is clear that fit in a freight container.
In regard to claim 12, the modified Byfield teaches the LNG production train of claim 7, the multiple process equipment floors (22) of the at least one integrated process unit (10, 22) each being provided with at least one of the compact building blocks [e.g., pre-treatment module 62] (See fig. 2, 3).
In regard to claim 13, the modified Byfield teaches the LNG production train claim 7, the compact building blocks (each modules 62, 66, 64,68, 70, 72) in the at least one integrated process unit being arranged both horizontally (See at least fig. 2-4) and vertically (blocks/modules with various floor level as shown in fig. 5) displaced with respect to each other (See at least  fig. 2-5). 
In regard to claim 19, the modified Byfield teaches the LNG production train of claim 1, comprising: 
i) a pretreatment section for pre-treating a natural gas feed stream to produce a pre-treated natural gas stream (¶ 0022, 0102);
ii) a first refrigerant compression section for pre-cooling the pre-treated natural gas stream to produce a pre-cooled gas stream and a first refrigerant vapor stream which is compressed therein (¶ 0024, 0103-0104);
iii) a first refrigerant condenser section for condensing the first refrigerant vapor stream to produce a compressed first refrigerant stream for recycle to the first refrigerant compression section (¶ 0024-0025);
iv) a liquefaction section for further cooling the pre-cooled gas stream in a main cryogenic heat exchanger operatively associated with the liquefaction section through indirect heat exchange with a second refrigerant to produce a liquefied natural gas product stream and a second refrigerant vapor stream (¶ 0026-0027); and,
v) a second refrigerant compression section for compressing the second refrigerant vapor stream to produce a compressed second refrigerant stream for recycle to the liquefaction section (See ¶ 0028).
In regard to claim 21, the modified Byfield teaches the LNG production train of claim 1, wherein air cooled heat exchangers are provided on top of the at least one integrated process unit, the air cooled heat exchangers covering the entire integrated process unit including process equipment therein (See fig. 9-13; ¶ 0117-0118, 0124).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Byfield, Kagawa and Kei as applied to claim 8 above, and further in view of Giancotti et al. (US 2019/0055887).
In regard to claim 9, the modified Byfield teaches the LNG production train of claim 8, wherein Byfield teaches a runner device (See ¶ 0090), but does not explicitly teach the runner device comprising rollers, skids, and/or sliders.
However, Giancotti teaches modularization of gas turbines, wherein the gas turbine and the load are arranged on a common frame, thus forming a single unit and transported to final destination mounted on a skid (See ¶ 0003, 0032, 0035). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, for the runner device of Byfield to comprise a skid, in view of the teachings of Giancotti, in order to transport or tow the building blocks (modules) from the construction or assembly location to the production location.

Claim(s) 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byfield, Kagawa and Kei as applied to claim 8 above, and further in view of Fargier et al. (US 20140369765).
In regard to claim 14, the modified Byfield teaches the LNG production train of claim 1, the at least one integrated process unit comprising at least one process section comprising at least two or more pieces of process equipment interconnected by pipe (See at least ¶ 0119), but does not teach some of the piping comprises a downward slope.
However, Fargier teaches a support for processing and storing LNG, wherein Fargier teaches a process unit comprising plurality of process equipment interconnected by downward sloping pipe (See fig. 3; ¶ 0070). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the system of Byfield by modifying the process equipment connection piping to be downward slope, in view of the teachings of Fargier, in order to provide a gravitational fluid flow and cut down on, for example, pumping costs. 
In regard to claim 17, the modified Byfield teaches the LNG production train of claim 16, Byfield teaches the vacuum system (being interpreted as e.g., LNG product storage, see at least Byfield ¶ 0060, 0101, 0124, See the 112(b) rejection above regarding the vacuum system), but does not explicitly teach the vacuum system being connected to a flare and/or a vent to atmosphere.
However, Fargier teaches a support for processing and storing LNG, wherein the system comprises a storage thank to store a hydrocarbon fluid, wherein the storage tank comprises a means for flare and/or a vent to atmosphere (See Fargier, see at least ¶ 0070, 0076; fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the vacuum system of Byfield by connecting it to a flare and/or a vent to atmosphere, in view of the teachings of Fargier, in order to prevent over pressurization of the storage vacuum/storage tank. 
In regard to claim 18, the modified Byfield teaches the LNG production train of claim 16, wherein Byfield teaches a gravitationally lower end of the process section (See Byfield ¶ 0124, Byfield teaches the modules may be floated-in using steel or concrete gravity based structures with integrated LNG storage, loading and boil-off gas re-liquefaction functionality with gas supplied to the production location via a subsea pipeline), but does not explicitly teach the gravitationally lower end of the process section being provided with a liquid outlet with dedicated valve.
However, Fargier teaches a support for processing and storing LNG, wherein the system comprises a gravitationally lowered equipment (storage thank to store a hydrocarbon fluid), wherein the storage tank is being provided with a liquid outlet (3-2) with dedicated valve [¶ 0083] (See Fargier, ¶ 0076, 0083; fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the vacuum system/storage of Byfield by connecting it with liquid outlet and a valve, in view of the teachings of Fargier, in order to provide a means to withdraw the product fluid from the storage tank.
In regard to claim 20, the modified Byfield teaches the LNG production train of claim 16, a single integrated process unit (10, 12) including at least part of at least two or more of the first refrigerant compression section, the first refrigerant condenser section, the liquefaction section, and the second refrigerant compression section (See Byfield ¶ 0022-0028, 0055-0063, first refrigerant compression module, first refrigerant condenser module, liquefaction module, a main cryogenic heat exchanger and second refrigerant compression module). 

Response to Arguments
Applicant’s arguments with respect to the amended claim 1 have been considered but are moot in view of the new ground(s) of rejection (in view of Kagawa et al. US 2020/0300540 and Kubota Kei WO2016001952A1).
Applicant asserts that the former § 112 rejections are overcome by amendment (Remarks 5-6). The Examiner agrees and the former rejections have been withdrawn, but Applicant’s amendments have also prompted the new § 112 rejection of claim 11, 17, 18 and 20 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763